UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [x] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended:December 31, 2011 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-33573 LOUISIANA BANCORP, INC. (Exact name of Registrant as specified in its charter) Louisiana 20-8715162 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 1600 Veterans Memorial Boulevard, Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(504) 834-1190 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value per share The Nasdaq Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [ ] NO [x] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YES [x] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [x] The aggregate market value of the 2,482,219 shares of the Registrant’s common stock held by non-affiliates, based upon the closing price of $15.77 for the common stock on June 30, 2011, as reported by the Nasdaq Stock Market, was approximately $39.1 million.Shares of common stock held by executive officers, directors, the Company’s Employee Stock Ownership Plan and the 2007 Recognition and Retention Plan have been excluded since such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Number of shares of common stock outstanding as of March 27, 2012: 3,235,622 DOCUMENTS INCORPORATED BY REFERENCE Set forth below are the documents incorporated by reference and the part of the Form 10-K into which the document is incorporated: Portions of the definitive Proxy Statement for the 2012 Annual Meeting of Stockholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. EXPLANATORY NOTE On March 28, 2012, Louisiana Bancorp, Inc. (the “Company”) filed its Annual Report on Form 10-K for the fiscal year ended December 31, 2011. This amendment on Form 10-K/A is being filed solely for the purpose of correcting the inadvertent omission of our auditor’s signature on its Report of Independent Registered Public Accounting Firm previously included in Item 8 of the originally filed Annual Report on Form 10-K.At the time of filing of the original Annual Report on Form 10-K, we had received a manually signed and dated Report of Independent Registered Public Accounting Firm.There are no other changes to the Company’s 2011 Annual Report on Form 10-K. Item 8.Financial Statements and Supplementary Data Contents Report of Independent Registered Public Accounting Firm 61 Basic Financial Statements Consolidated Balance Sheets 62 Consolidated Statements of Income 63 Consolidated Statements of Comprehensive Income 64 Consolidated Statements of Changes in Shareholders’ Equity 65 Consolidated Statements of Cash Flows 66 - 67 Notes to Consolidated Financial Statements 68 - 107 60 Report of Independent Registered Public Accounting Firm To the Board of Directors Louisiana Bancorp, Inc. Metairie, Louisiana We have audited the accompanying consolidated balance sheets of Louisiana Bancorp, Inc. (the Company) and its wholly owned subsidiary, Bank of New Orleans(the Bank), as of December31,2011 and 2010, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows for each of the three years in the period ended December31, 2011.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether thefinancial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Louisiana Bancorp, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December31,2011, in conformity with accounting principles generally accepted in the United States of America. A Professional Accounting Corporation Metairie, Louisiana March 9, 2012 61 LOUISIANA BANCORP, INC. Consolidated Balance Sheets December 31, 2011 and 2010 (In Thousands) Assets Cash and Cash Equivalents Cash and Due from Banks $ $ Short-Term Interest-Bearing Deposits Total Cash and Cash Equivalents Certificates of Deposit Securities Available-for-Sale, at Fair Value (Amortized Cost of $21,780 in 2011 and $61,429 in 2010) Securities Held-to-Maturity, at Amortized Cost (Estimated Fair Value of $63,067 in 2011 and $67,355 in 2010) Loans, Net of Allowance for Loan Losses of $1,805 in 2011 and $1,759 in 2010 Accrued Interest Receivable Other Real Estate Owned Stock in Federal Home Loan Bank Premises and Equipment, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-Interest-Bearing $ $ Interest-Bearing Total Deposits Borrowings Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable Other Liabilities Total Liabilities Commitments and Contigencies - - Shareholders' Equity Common Stock, $.01 Par Value, 40,000,000 Shares Authorized; 6,345,732 Shares Issued; 3,257,130 and 3,640,918 Shares Outstanding in 2011 and 2010, Respectively 63 63 Additional Paid-in-Capital Unearned ESOP Shares ) ) Unearned Recognition and Retention Plan Shares ) ) Treasury Stock, at Cost (3,088,602 and 2,704,814 Shares in 2011 and 2010, Respectively) ) ) Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 62 LOUISIANA BANCORP, INC. Consolidated Statements of Income For the Years Ended December 31, 2011, 2010 and 2009 (In Thousands, Except per Share Data) Interest and Dividend Income Loans, Including Fees $ $ $ Mortgage-Backed Securities Investment Securities Other Interest-Bearing Deposits 33 40 72 Total Interest and Dividend Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 53 Net Interest Income after Provision for Loan Losses Non-Interest Income Customer Service Fees Gain on Sale of Loans 36 Gain on Sale of Securities 72 Other Income 88 70 Total Non-Interest Income Non-Interest Expense Salaries and Employee Benefits Occupancy Expense Louisiana Bank Shares Tax FDIC Insurance Premium Net Cost of OREO Operations - Other Expenses Total Non-Interest Expense Income Before Income Tax Expense Income Tax Expense Net Income $ $ $ Earnings Per Share Basic $ $ $ Diluted $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 63 LOUISIANA BANCORP, INC. Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2011, 2010 and 2009 (In Thousands) Net Income $ $ $ Other Comprehensive Loss, Net of Tax Unrealized Holding Losses Arising During the Period ) ) ) Reclassification Adjustment for GainsIncluded in Net Income ) ) ) Total Other Comprehensive Loss ) ) ) Comprehensive Income $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 64 LOUISIANA BANCORP, INC. Consolidated Statements of Changes in Shareholders’ Equity For the Years Ended December 31, 2011, 2010 and 2009 Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Stock Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity (In Thousands) Balances at December 31, 2008 $
